DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAGAHASHI (US 20140144696 hereinafter Nagahashi).

In regards to claim 1, Nagahashi discloses;” A wire harness (Fig. 4A (41)) comprising: a plurality of core wires (Fig. 4A (45)); a tubular electromagnetic shield enclosing an outer circumference of the plurality of core wires (Fig. 4A (43)); and an insulating sheath in which the plurality of core wires and the electromagnetic shield are collectively embedded (Fig. 4A (46) Applicant own admission that the shield is capable of being a foil (paragraph 0018)), wherein the insulating sheath includes: a first covering that is filled between the plurality of core wires and the electromagnetic shield, that covers an outer circumferential surface of the plurality of core wires in intimate contact therewith (Fig. 4A (shown)), and that covers an inner circumferential surface of the electromagnetic shield in intimate contact therewith (Fig. 4A (shown)); and a second covering that covers an outer circumferential surface of the electromagnetic shield in intimate contact therewith (Fig. 4A (44)).”

In regards to claim 2, Nagahashi discloses;” The wire harness according to claim 1,
wherein the second covering is made of a photocurable resin or a thermosetting resin (Paragraph 0052 where the outer sheath is a resin typically used in cable manufacturing which would include a thermosetting resin extrusion).”



In regards to claim 6, Nagahashi discloses;” The wire harness according to claim 1,
wherein the electromagnetic shield is formed to collectively enclose the plurality of core wires (Fig. 4A (43)).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAHASHI (US 20140144696 hereinafter Nagahashi) as applied to claim 2 above, and further in view of N. R. Lay (US 3128214 hereinafter Lay).

 In regards to claim 3, Nagahashi discloses;” The wire harness according to claim 2”, but does not directly disclose;” a clamp that is attached to the outer circumferential surface of the insulating sheath and that is for fixing the insulating sheath to a vehicle body.”
Nagahashi does disclose that the wiring structure is used within a vehicle (Paragraph 0035). 
Lay discloses a wiring structure that is held  or fixed to a structure (Fig. 1 (49)) so that the wiring harness is secured and not free to move about. It would have been obvious to one skilled in the art to use a clamping or other fixing device to secure the wiring harness. Preventing unwanted movement of a wiring harness is desirable to prevent chaffing and possible shorting out of electrical circuits. Therefore, using a clamp structure as disclosed by Lay with the structure disclosed by Nagahashi, the claimed invention is disclosed.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAHASHI (US 20140144696 hereinafter Nagahashi) as applied to claim 2 above, and further in view of Sakai Tatsuro (JP 2014143861 hereinafter Tatsuro)

In regards to claim 4, Nagahashi discloses;” The wire harness according to claim 2”, but does not directly disclose;” wherein hardness of a bent portion of the insulating sheath is higher than that of another portion of the insulating sheath.”
However, Tatsuro discloses a wire harness that has an insulation cover that is formed with a curing resin that hardens when exposed to an ultraviolet source. This then permits the cable to retain and hold a configured shape. It would have been obvious to one skilled in the art to use a curable resin as an insulating jacket in a wiring harness such that upon final installation of the wiring harness. Forming the wire harness to conform to various wiring environments and then having the final shape retained reduces the amount of labor required to install a harness that is in the final arrangement. Therefore, using the curable resin as disclosed by Tatsuro with the wiring structure disclosed by Nagahashi, the claimed invention is disclosed.

Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAHASHI (US 20140144696 hereinafter Nagahashi) as applied to claim 1 above, and further in view of NAKAI et al. (US 20150008252 hereinafter Nakai).

In regards to claim 5, Nagahashi discloses;” The wire harness according to claim 1”, but does not directly disclose;” a tubular protective tube enclosing an outer circumference of the insulating sheath.”
Nakai discloses a wiring system that is enclosed within a corrugated tube as shown figure 1 (3) and abstract. It would have been obvious to one skilled in the art to enclose the wire harness within a shielding structure to protect the wiring from damage. The use of a containment feature such as a corrugated covering is commonly used to protect wiring in a car or other type of vehicle. Therefore, using a corrugated structure as disclosed by Nakai with the structure disclosed by Nagahashi, the claimed invention is disclosed.
In regards to claim 8, Nagahashi discloses;” The wire harness according to claim 1”, but does not directly disclose;” a conductive tube having an outer circumferential surface to which an end of the electromagnetic shield is connected, wherein: ends of the plurality of core wires, an end of the electromagnetic shield is exposed from the second covering, and the ends of the plurality of core wires are inserted into an inner portion of the tube in a state in which the ends of the plurality of core wires are covered by the first covering, and the end of the electromagnetic shield that is exposed from the second covering is connected to the outer circumferential surface of the tube by a linking member.”

However, Nakai discloses a conductive tube having an outer circumferential surface (Fig. 1 (1)) to which an end of the electromagnetic shield is connected (Fig. 1 (shield 9 connects to conductive pipe 1)), wherein: ends of the plurality of core wires, an end of the electromagnetic shield is exposed from the second covering, and the ends of the plurality of core wires are inserted into an inner portion of the tube in a state in which the ends of the plurality of core wires are covered by the first covering (Fig. 1 (shows wiring inserted within the conductive pipe (1)), and the end of the electromagnetic shield that is exposed from the second covering is connected to the outer circumferential surface of the tube by a linking member (paragraph 0027). It would have been obvious to one skilled in the art to use the method of connecting a shield of a wiring harness to a metallic conduit as disclosed by Nakai. Therefore, using this method with the wiring structure of Nagahashi, the claimed invention is disclosed.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAHASHI (US 20140144696 hereinafter Nagahashi) as applied to claim 1 above, and further in view of Toyama et al. (US 20120305308 hereinafter Toyama).

In regards to claim 7, Nagahashi discloses;” The wire harness according to claim 1”, but does not directly disclose;” the electromagnetic shield includes a plurality of electromagnetic shields that individually enclose the plurality of core wires.”

Toyama discloses various wiring structures that have insulated conductors with a shield layer tat encloses different pairs of conductor arrangements (Fig.’s 1-5). Toyama further discloses the capability of insulated conductors each having a shield layer (45) as shown in figure 6B. It would have been obvious to one skilled in the art to incorporate a shield around each wiring to control unwanted electromagnetic interference between conductors in addition to shielding the wiring harness from interference form external sources. Therefore, it would be well within the capabilities of a skilled artisan to form a shield around insulated conductors to control interference and would be a design choice by the artisan. Therefore, the claimed invention is disclosed. In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847